Exhibit 10.54
 
THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT DATED AS OF
AUGUST 15, 2011 BY NEWSPRING SBIC MEZZANINE CAPITAL II, L.P., DE LAGE LANDEN
FINANCIAL SERVICES, INC. AND DE LAGE LANDEN FINANCIAL SERVICES CANADA INC. (AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS), AS IT MAY BE AMENDED, RESTATED OR
MODIFIED FROM TIME TO TIME, AND EACH HOLDER HEREOF BY ITS ACCEPTANCE HEREOF
SHALL BE BOUND BY THE PROVISIONS OF SUCH SUBORDINATION AGREEMENT.


 
SECURITY AGREEMENT
 
SECURITY AGREEMENT, dated this 15th day of August, 2011, by each of the
undersigned (each a “Company” and collectively the “Companies”) in favor of
NEWSPRING SBIC MEZZANINE CAPITAL II, L.P., a Delaware limited partnership
(together with its successors and assigns, the “Investor”).
 
WHEREAS, the Companies and the Investor are entering into that certain
Subordinated Loan Agreement dated as of the date hereof (as it may be amended,
restated or modified from time to time, the “Loan Agreement”) by and among the
Companies and Investor, providing for, among other things, issuance by Emtec,
Inc., a Delaware corporation and a Company (“Emtec”) to the Investor of a
detachable warrant (the “Warrant”), exercisable in whole or in part by the
Investor for a period of ten years after the date of the Loan Agreement,
entitling the Investor to purchase from Emtec the number of shares of Emtec’s
Common Stock (as defined in the Warrant), as equals five percent of the Common
Stock outstanding at the time of, and after giving effect to, the exercise of
the Warrant, under the terms of the Warrant; and
 
WHEREAS, each of the undersigned Companies are Borrowers under the Loan
Agreement; and
 
WHEREAS, it is a condition precedent to the Investor’s making any loans or
otherwise extending credit to the Borrowers under the Loan Agreement that the
Companies execute and deliver to the Investor a security agreement in
substantially the form hereof; and
 
WHEREAS, the Companies wish to grant a security interest in favor of the
Investor as herein provided.
 
NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
 
SECTION 1
Definitions.

 
(a) All capitalized terms used herein without definitions shall have the
respective meanings provided therefor in the Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(b) The term “Agreement” means this Security Agreement, together with all
Schedules and Exhibits hereto and all amendments, modifications or restatements
as may from time to time be in effect with respect hereto.
 
(c) The term “Copyrights” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any requirement of law in or relating to
copyrights and all mask work, database and design rights, whether or not
registered or published, all registrations and recordations thereof and all
applications in connection therewith.
 
(d) The term “Intellectual Property” means all rights, title and interests in or
relating to intellectual property and industrial property arising under any
requirement of law and all IP Ancillary Rights relating thereto, including all
Copyrights, Patents, Trademarks, Internet Domain Names, Trade Secrets and IP
Licenses.
 
(e) The term “Internet Domain Names” means all right, title and interest (and
all related IP Ancillary Rights) arising under any requirement of law in or
relating to internet domain names.
 
(f) The term “IP Ancillary Rights” means, with respect to any other Intellectual
Property, as applicable, all foreign counterparts to, and all divisionals,
reversions, continuations, continuations-in-part, reissues, reexaminations,
renewals and extensions of, such Intellectual Property and all income,
royalties, proceeds and liabilities at any time due or payable or asserted under
or with respect to any of the foregoing or otherwise with respect to such
Intellectual Property, including all rights to sue or recover at law or in
equity for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof, and, in each case, all rights to obtain
any other IP Ancillary Right.
 
(g) The term “IP Licenses” means all contractual obligations (and all related IP
Ancillary Rights), whether written or oral, licensing any right to or interest
in any Intellectual Property.
 
(h) The term “Limited Liability Agreement” means the Limited Liability Agreement
of each Company that is a limited liability agreement, as it may be amended,
restated or modified from time to time as permitted under the terms of this
Agreement and the Loan Agreement.
 
(i) The term “Obligations”, as used herein, means any and all of the
indebtedness, obligations and liabilities of any kind and description arising in
any way of any Company to the Investor, or to any affiliate thereof, individual
or collective, joint or several, direct or indirect, absolute or contingent,
secured or unsecured, due or to become due, contractual or tortious, arising by
operation of law or otherwise, now existing or hereafter arising under or in
respect of the Loan Agreement, the Warrant, or any other Loan Document, whether
incurred by any Company as principal, surety, endorser, guarantor, accommodation
party or otherwise, including without limitation any future advances, whether
obligatory or voluntary under, or refinancings, renewals or extensions of or
substitutions for, any existing or future debt, principal, interest and fees,
late fees and expenses (including, attorneys’ fees and costs), or that have been
or may hereafter be contracted or incurred and any and all costs, expenses and
liabilities which may be made or incurred by the Investor in any way in
connection with any of the foregoing obligations or any collateral security
therefor.
 
 
2

--------------------------------------------------------------------------------

 
(j) The term “Patents” means all rights, title and interests (and all related IP
Ancillary Rights) arising under any requirement of law in or relating to letters
patent and applications therefor.
 
(k) The term “Securities”, as used herein, means Capital Stock and/ other
securities of any entity now owned by or standing in the name of a Company or in
which a Company has a legal or beneficial interest, including without limitation
those which are described on Schedule 2 attached hereto and made a part hereof
(as the same may from time to time be amended in writing by the parties hereto.
 
(l) The term “State”, as used herein, means the Commonwealth of
Pennsylvania.  All terms defined in the Uniform Commercial Code of the State and
used herein shall have the same definitions herein as specified
therein.  However, if a term is defined in Article 9 of the Uniform Commercial
Code of the State differently than in another Article of the Uniform Commercial
Code of the State, the term has the meaning specified in Article 9.
 
(m) The term “Trademark” as used herein, means all rights, title and interests
(and all related IP Ancillary Rights) arising under any requirement of law in or
relating to trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos and other
source or business identifiers and, in each case, all goodwill associated
therewith, all registrations and recordations thereof and all applications in
connection therewith.
 
(n) The term “Trade Secrets” means all right, title and interest (and all
related IP Ancillary Rights) arising under any requirement of law in or relating
to trade secrets.
 
 
SECTION 2
Grant of Security Interest.

 
Each Company hereby grants to the Investor, to secure the due and punctual
payment and performance in full in cash of all of the Obligations, a continuing
security interest in and general Lien upon, and pledges and assigns to the
Investor, its right, title and interest in the following properties, assets and
rights of such Company, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof (all of the same
being hereinafter called the “Collateral”): all personal and fixture property of
every kind and nature including without limitation all:
 
(a) goods (including without limitation inventory, equipment and any accessions
thereto),
 
(b) instruments (including without limitation promissory notes),
 
(c) documents,
 
 
3

--------------------------------------------------------------------------------

 
(d) accounts (including without limitation health-care-insurance receivables),
 
(e) chattel paper (whether tangible or electronic),
 
(f) deposit accounts,
 
(g) letter-of-credit rights (whether or not the letter of credit is evidenced by
a writing),
 
(h) commercial tort claims,
 
(i) Securities and all other investment property,
 
(j) supporting obligations,
 
(k) any other contract rights or rights to the payment of money,
 
(l) insurance claims and proceeds, and
 
(m) all general intangibles (including without limitation all Intellectual
Property and payment intangibles).
 
Notwithstanding the foregoing, “Collateral” shall not include:  (x) more than
65% of the voting Capital Stock of each Foreign Subsidiary directly held by each
Company; provided, that immediately upon any amendment of the Code that would
allow the pledge of a greater percentage of such Capital Stock without material
adverse tax consequences, “Collateral” shall include such greater percentage of
Capital Stock of such Foreign Subsidiary from that time forward and (y)
Collateral shall not include any property or agreement of any Company to the
extent (but only to the extent) the granting of a security interest therein is
prohibited by applicable Laws, requires a consent not obtained of any
Governmental Authority pursuant to applicable Laws or is prohibited by, or
constitutes a breach or default under, or results in the termination of, or
requires any consent not obtained under, any Contract, instrument or other
document giving rise to or affecting such property, in each case solely to the
extent that such breach, default, termination or requirement for consent is not
rendered ineffective by any of Sections 9-406, 9-407 or 9-408 of the UCC or
other applicable Laws.
 
The Investor acknowledges that the attachment of its security interest in any
commercial tort claim as original collateral is subject to each Company’s
compliance with Section 4.7.  The security interests granted herein are granted
as security only and shall not subject the Investor to, or in any way affect or
modify, any obligation or liability of any Company with respect to any of the
Collateral or any transaction which gave rise thereto.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 3
Authorization to File Financing Statements and Register Intellectual Property
Filings.

 
(a) Each Company hereby irrevocably authorizes the Investor at any time and from
time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that
(i) indicate the Collateral: (A) as all assets of such Company or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
the State or such jurisdiction, or (B) as being of an equal or lesser scope or
with greater detail, and (ii) provide any other information required by part 5
of Article 9 of the Uniform Commercial Code of the State or such other
jurisdiction for the sufficiency or filing office acceptance of any financing
statement or amendment, including (A) whether such Company is an organization,
the type of organization and any organization identification number issued to
such Company and, (B) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates.
 
(b) Each Company agrees to furnish any such information reasonably required by
the Investor for the purpose of perfecting its security interests hereunder to
the Investor promptly upon the Investor’s request.
 
(c) Each Company hereby irrevocably authorizes the Investor at any time and from
time to time to file with the United States Patent and Trademark Office such
agreements with respect to Intellectual Property rights as the Investor may from
time to time reasonably request to record its security interest in such
Intellectual Property.
 
 
SECTION 4
Other Actions.

 
Further to ensure the attachment, perfection and priority of, and the ability of
the Investor to enforce the Investor’s security interest in the Collateral, each
Company agrees, in each case at such Company’s expense, to take the following
actions with respect to the following Collateral, and without limitation on such
Company’s other obligations contained in this Agreement:
 
4.1.  Promissory Notes and Tangible Chattel Paper.  If any Company shall at any
time hold or acquire any promissory notes or tangible chattel paper with an
individual face amount in excess of $ 250,000.00 or an aggregate face amount in
excess of $ 500,000.00, such Company shall, upon the request of the Investor,
forthwith endorse, assign and deliver the same to the Investor, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Investor may from time to time specify.
 
4.2.  Deposit Accounts.  Subject to the terms of the DLL Intercreditor
Agreement, for each deposit account that any Company at any time opens or
maintains, such Company shall, at the Investor’s request and option, pursuant to
an agreement in form and substance satisfactory to the Investor, cause the
depositary bank to agree to comply, without further consent of such Company, at
any time with instructions from the Investor to such depositary bank directing
the disposition of funds from time to time credited to such deposit
account.  The Investor agrees with each Company that the Investor shall not give
any such instructions or withhold any withdrawal rights from such Company,
unless an Event of Default has occurred and is continuing, or, if effect were
given to any withdrawal not otherwise permitted by the Loan Documents, would
occur.  The provisions of this paragraph shall not apply to (a) any deposit
account for which any Company, the depositary bank and the Investor have entered
into a cash collateral agreement specially negotiated among such Company, the
depositary bank and the Investor for the specific purpose set forth therein,
(b) a deposit account for which the Investor is the depositary bank and is in
automatic control, or (c) any deposit accounts specially and exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of such Company’s salaried employees.
 
 
5

--------------------------------------------------------------------------------

 
4.3.  Investment Property.
 
(a) Perfection Matters.  If any Company shall at any time hold or acquire any
certificated Securities consisting of Collateral, such Company shall, subject to
the DLL Intercreditor Agreement, forthwith endorse, assign and deliver the same
to the Investor, accompanied by such instruments of transfer or assignment duly
executed in blank as the Investor may from time to time specify.  Subject to the
terms of the DLL Intercreditor Agreement, if any Securities now or hereafter
acquired by any Company are uncertificated and are issued to such Company or its
nominee directly by the issuer thereof, such Company shall immediately notify
the Investor thereof and, at the Investor’s request and option, pursuant to an
agreement in form and substance satisfactory to the Investor, either (i) cause
the issuer to agree to comply, without further consent of such Company or such
nominee, at any time with instructions from the Investor as to such Securities,
or (ii) arrange for the Investor to become the registered owner of the
Securities.  Subject to the terms of the DLL Intercreditor Agreement, if any
Securities, whether certificated or uncertificated, or other investment property
now or hereafter acquired by any Company are held by such Company or its nominee
through a securities intermediary or commodity intermediary, such Company shall
immediately notify the Investor thereof and, at the Investor’s request and
option, pursuant to an agreement in form and substance satisfactory to the
Investor, either (A) cause such Securities intermediary or (as the case may be)
commodity intermediary to agree to comply, in each case without further consent
of such Company or such nominee, at any time with entitlement orders or other
instructions from the Investor to such securities intermediary as to such
securities or other investment property, or (as the case may be) to apply any
value distributed on account of any commodity contract as directed by the
Investor to such commodity intermediary, or (B) in the case of financial assets
or other investment property held through a securities intermediary, arrange for
the Investor to become the entitlement holder with respect to such investment
property, with such Company being permitted, only with the consent of the
Investor, to exercise rights to withdraw or otherwise deal with such investment
property.  The Investor agrees with each Company that the Investor shall not
give any such entitlement orders or instructions or directions to any such
issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by such
Company, unless an Event of Default has occurred and is continuing, or, after
giving effect to any such investment and withdrawal rights not otherwise
permitted by the Loan Documents, an Event of Default would occur.  The
provisions of this paragraph shall not apply to any financial assets credited to
a securities account for which the Investor is the securities intermediary.
 
(b) Dividends; Distributions.  Prior to the full payment and performance of the
Obligations, Investor shall be entitled to receive, as additional Collateral any
and all additional shares of stock or any other property of any kind
distributable on or by reason of the Securities pledged hereunder, whether in
the form of or by way of stock dividends, warrants, partial liquidation,
conversion, prepayments or redemptions (in whole or in part), liquidation, or
otherwise with the sole exception of normal, regularly declared cash dividends
or cash interest payments as the case may be.  If any of such property, other
than such cash dividends or interest, shall come into the possession or control
of any Company, such Company shall hold or control and forthwith transfer and
deliver the same to Investor subject to the provisions hereof.
 
 
6

--------------------------------------------------------------------------------

 
(c) No Default.  So long as no Default or Event of Default has occurred and is
continuing:
 
(1) The Companies shall be entitled to receive and retain any normal, regularly
declared cash dividends or interest payments (as the case may be) paid on the
Securities pledged hereunder.
 
(2) The Companies may exercise all voting rights, if any, pertaining to the
Securities for any purpose not inconsistent with the terms hereof or of the
Obligations or Loan Documents.  In the event the Securities have been
transferred into the name of Investor or a nominee or nominees of Investor prior
to the occurrence of an Event of Default,  Investor or its nominee will execute
and deliver upon request of such Company an appropriate proxy in order to permit
such Company to vote, if applicable, the same.
 
(d) No Liability.  Investor shall be under no obligation to take any actions and
shall have no liability (except for gross negligence or willful misconduct) with
respect to the preservation or protection of the pledged Securities or any
underlying interests represented thereby as against any prior or other
parties.  In the event a Company requests that Investor take or omit to take
action(s) with respect to the Collateral, Investor may refuse so to do in its
discretion if such Company does not, upon request of Investor, post sufficient,
creditworthy indemnities with Investor which, in Investor’s sole discretion, are
sufficient to hold it harmless from any possible liability of any kind in
connection therewith.
 
4.4.  Collateral in the Possession of a Bailee; Landlord Waivers.
 
(a) If any Collateral is at any time in the possession of a bailee, the
applicable Company shall promptly notify the Investor thereof and, at the
Investor’s request and option, shall promptly obtain an acknowledgement from the
bailee, in form and substance reasonably satisfactory to the Investor, that the
bailee holds such Collateral for the benefit of the Investor and such bailee’s
agreement to comply, without further consent of such Company, at any time with
instructions of the Investor as to such Collateral.  The Investor agrees with
each Company that the Investor shall not give any such instructions unless an
Event of Default has occurred and is continuing or would occur after taking into
account any action by such Company with respect to the bailee.
 
(b) If any Collateral is at any time held at a leased location, the applicable
Company shall promptly notify the Investor thereof, and, at the Investor’s
request and option, shall use its commercially reasonable efforts to promptly
obtain a landlord waiver from the landlord, in form and substance reasonably
satisfactory to the Investor.
 
 
7

--------------------------------------------------------------------------------

 
4.5.  Electronic Chattel Paper and Transferable Records.  Subject to the terms
of the DLL Intercreditor Agreement, if any Company at any time holds or acquires
an interest in any electronic chattel paper or any “transferable record,” as
that term is defined in Section 201 of the federal Electronic Signatures in
Global and National Commerce Act, or in § 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, such Company shall
promptly notify the Investor thereof and, at the request and option of the
Investor, shall take such action as the Investor may reasonably request to vest
in the Investor control, under § 9-105 of the Uniform Commercial Code, of such
electronic chattel paper or control under Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, § 16 of
the Uniform Electronic Transactions Act, as so in effect in such jurisdiction,
of such transferable record.  The Investor agrees with each Company that the
Investor will arrange, pursuant to procedures reasonably satisfactory to the
Investor and so long as such procedures will not result in the Investor’s loss
of control, for such Company to make alterations to the electronic chattel paper
or transferable record permitted under UCC § 9-105 or, as the case may be,
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act or § 16 of the Uniform Electronic Transactions Act for a party in control to
make without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Company
with respect to such electronic chattel paper or transferable record.
 
4.6.  Letter of Credit Rights.  Subject to the terms of the DLL Intercreditor
Agreement, if any Company is at any time a beneficiary under a letter of credit
in excess of $250,000.00 now or hereafter, such Company shall, promptly notify
the Investor thereof and, at the request and option of the Investor, such
Company shall, pursuant to an agreement in form and substance satisfactory to
the Investor, either (i) arrange for the issuer and any confirmer or other
nominated Person of such letter of credit to consent to an assignment to the
Investor of the proceeds of the letter of credit or (ii) arrange for the
Investor to become the transferee beneficiary of the letter of credit, with the
Investor agreeing, in each case, that the proceeds of the letter to credit are
to be applied as provided in the Facilities Agreement.
 
4.7.  Commercial Tort Claims.  Subject to the terms of the DLL Intercreditor
Agreement, if any Company shall at any time hold or acquire a commercial tort
claim of which it has knowledge that is in excess of $500,000.00, such Company
shall, immediately notify the Investor in a writing signed by such Company of
the particulars thereof and grant to the Investor in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to the
Investor.
 
4.8.  Intellectual Property.  Subject to the terms of the DLL Intercreditor
Agreement, if any Company shall at any time acquire (whether absolutely or by
license) or create any additional registered Intellectual Property, such Company
shall give the Investor prompt notice of such acquisition or creation.
 
4.9.  Receivable with the United States of America.  Subject to the terms of the
DLL Intercreditor Agreement, if any invoice of a Company with a face value in
excess of $5,000,000 arises out of a contract with the United States of America
or any department, agency, subdivision, instrumentality, independent
establishment, commission, administration, authority, board or bureau thereof,
or corporation in which the United States of America has a proprietary interest,
such Company shall promptly notify Investor of such fact in writing and shall
execute any instruments and take any other action required or reasonably
requested by Investor to comply with the Federal Assignment of Claims Act.
 
 
8

--------------------------------------------------------------------------------

 
4.10.  Other Actions as to any and all Collateral.  Subject to the terms of the
DLL Intercreditor Agreement, each Company further agrees, upon request of the
Investor and at the Investor’s option, to take any and all other actions as the
Investor may reasonably determine to be necessary for the attachment and
perfection, and the ability of the Investor to enforce, the Investor’s security
interest in any and all of the Collateral, including, without limitation:
 
(a) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the Uniform Commercial Code, to the
extent, if any, that any Company’s signature thereon is required therefor,
 
(b) causing the Investor’s name to be noted as secured party on any certificate
of title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the Investor to enforce, the Investor’s
security interest in such Collateral,
 
(c) complying with any provision of any statute, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of the Investor
to enforce, the Investor’s security interest in such Collateral,
 
(d) obtaining governmental and other third party waivers, consents and approvals
in form and substance satisfactory to the Investor, including, without
limitation, any consent of any licensor, lessor or other Person obligated on
Collateral, and
 
(e) using commercially reasonable efforts to obtain waivers from mortgagees in
form and substance reasonably satisfactory to the Investor.
 
 
SECTION 5
Relation to Other Security Documents.

 
The provisions of this Agreement shall be read and construed with the other Loan
Documents referred to below in the manner so indicated:
 
5.1.  Intellectual Property Security Agreements.  Concurrently herewith certain
Companies are executing and delivering to the Investor Intellectual Property
Security Agreements pursuant to which they are granting security interests to
the Investor in certain Collateral consisting of certain Intellectual
Property.  The provisions of the Intellectual Property Security Agreements are
supplemental to the provisions of this Agreement, and nothing contained in the
Intellectual Property Security Agreements shall derogate from any of the rights
or remedies of the Investor hereunder.
 
5.2.  Collateral Assignment of Undertakings.  Concurrently herewith, Emtec and
Emtec Global are executing and delivering to the Investor a Collateral
Assignment of Undertakings with respect to the Gnuco Acquisition Agreement (the
“Collateral Assignment”). The provisions of the Collateral Assignment are
supplemental to the provisions of this Agreement, and nothing contained in the
Collateral Assignment shall derogate from any of the rights or remedies of the
Investor hereunder.  Neither the delivery of, nor anything contained in, the
Collateral Assignment shall be deemed to prevent or postpone the time of
attachment or perfection of any security interest in such Collateral created
hereby.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 6
Representations and Warranties.

 
6.1.  Representations and Warranties Concerning the Companies’ Legal
Status.  Each Company has previously delivered to the Investor a certificate
signed by such Company and entitled “Security Agreement Questionnaire” (the
“Security Questionnaire”), copies of which are attached to this Agreement as
Schedule 1.  Each Company represents and warrants to the Investor as follows as
of the date hereof:
 
(a) the Company’s exact legal name is that indicated on the applicable Security
Questionnaire and on the signature page hereof,
 
(b) the Company is an organization of the type, and is organized in the
jurisdiction, set forth in the applicable Security Questionnaire,
 
(c) the applicable Security Questionnaire accurately sets forth the Company’s
organizational identification number or accurately states that the Company has
none,
 
(d) the applicable Security Questionnaire accurately sets forth the Company’s
place of business or, if more than one, its chief executive office, as well as
the Company’s mailing address, if different,
 
(e) all other information set forth on the applicable Security Questionnaire
pertaining to the Company is accurate and complete in all material respects; and
 
(f) there has been no material change in any of such information since the date
on which the applicable Security Questionnaire was signed by the Company.
 
6.2.  Representations and Warranties Concerning Collateral, Etc.  Each Company
further represents and warrants to the Investor as follows:
 
(a) such Company is the sole and exclusive owner of the Collateral owned or
purported to be owned by it free from any adverse Lien, except for Permitted
Encumbrances,
 
(b) none of the Collateral constitutes, or is the proceeds of, “farm products”
as defined in § 9-102(a)(34) of the Uniform Commercial Code of the State,
 
(c) other than as set forth on Schedule 3 hereto, none of the account debtors or
other Persons obligated on any of the Collateral is a governmental authority
covered by the Federal Assignment of Claims Act or like federal, state or local
statute or rule in respect of such Collateral,
 
(d) to the Company’s knowledge, such Company holds no commercial tort claim
except as indicated on the applicable Security Questionnaire, and
 
 
10

--------------------------------------------------------------------------------

 
(e) such Company has at all times operated its business in compliance, in all
material respects, with all applicable provisions of the federal Fair Labor
Standards Act, as amended, and with all applicable provisions of federal, state
and local statutes and ordinances dealing with the control, shipment, storage or
disposal of hazardous materials or substances,
 
(f) all information set forth on the applicable Security Questionnaire
pertaining to the Collateral is accurate and complete and there has been no
change in any of such information since the date on which the applicable
Security Questionnaire was signed by such Company,
 
(g) this Agreement creates a valid and enforceable security interest in the
Collateral securing the payment of the Obligations, and upon:  (i) the filing of
financing statements in the jurisdictions set forth in Schedule 4 to this
Agreement; (ii) the recordation of the Intellectual Property Security Agreements
at the United States Patent and Trademark Office or United States Copyright
Office, as applicable; (iii) the execution and delivery of sufficient deposit
account control agreements by and among Investor and deposit banks where the
applicable deposit accounts of such Companies are located; (iv) compliance with
the Federal Assignment of Claims Act with respect to accounts that arise out of
a contract with the United States of America or any department, agency,
subdivision, instrumentality, independent establishment, commission,
administration, authority, board or bureau thereof, or corporation in which the
United States of America has a proprietary interest; such security interest will
be a perfected security interest,
 
(h) no authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required either:  (i) for
the grant by such Company of the security interest granted hereby or for the
execution, delivery or performance of this Agreement by such Company, or
(ii) for the enforcement of Investor’s rights and remedies hereunder,
 
(i) the Security Questionnaire lists all items of registered Intellectual
Property and applications for registered Intellectual Property owned by any
Company in its own name, and all such registered Intellectual Property and
applications for registered Intellectual Property of each Company are subsisting
in good standing, unexpired, and have not been abandoned. The registered
Intellectual Property listed on the Security Questionnaire is all of the
material registered Intellectual Property owned by any Company in the operation
of its Business. To the knowledge of each Company, all material Intellectual
Property owned by such Company (A) is valid and enforceable, and (B) does not
infringe the Intellectual Property rights of any other Person. No Company has
received any written claim of infringement of any third party’s Intellectual
Property, and to each Company’s knowledge, such Company is not violating,
infringing or otherwise misappropriating any third party’s Intellectual
Property.
 
(j) No Company owns or licenses any Patents registered or pending in any
jurisdiction, other than Patent licenses that automatically transfer with title
to a purchased product or service.
 
 
11

--------------------------------------------------------------------------------

 
(k) There are, to the knowledge of any Company, no pending or threatened in
writing  actions, investigations, suits, proceedings, audits, claims, demands,
orders or disputes challenging the applicable Company’s ownership, use,
validity, enforceability of, or any Company’s rights in, any material
Intellectual Property owned by such Company.  To each Company’s knowledge, no
Person has been or is materially infringing, misappropriating, diluting,
violating or otherwise impairing any material Intellectual Property owned by
such Company.  No Company, and to each Company’s knowledge no other party to any
material IP License is in material breach or default of such material IP
License.
 
(l) The consummation of the transactions contemplated by any Loan Document shall
not cause any breach or default of any material IP License, or impair the
ownership, use, validity or enforceability of, or any rights of any Company in,
any material Intellectual Property owned by it.
 
(m) none of the limited liability company interests of any Company in any
limited liability company is a security under Section 8-103(c) of the UCC.
 
(n) except to the extent delivered to the Investor, there are no certificates,
instruments or other documents representing the Securities,
 
(o) except as set forth in the respective operating agreements of the Companies,
the Securities are not subject to any statutory, contractual or other
restrictions governing their issuance, transfer, ownership or control,
 
(p) each Limited Liability Agreement has been delivered to the Investor and is a
true, correct and complete copy thereof, and no Limited Liability Agreement has
been amended or modified in any respect, except for such amendments or
modifications as are attached to the copy thereof delivered to the Investor, and
 
(q) no Company has any further obligation to make any contribution or other
payment with respect to any pledged Securities except as provided pursuant to
the terms of the applicable Limited Liability Agreements.
 
 
SECTION 7
Covenants.

 
7.1.  Concerning Companies’ Legal Status.  Each Company covenants and agrees
with the Investor as follows:
 
(a) without providing at least 30 days prior written notice to the Investor, no
Company will change its name, its place of business or, if more than one, chief
executive office, or its mailing address or organizational identification number
if it has one,
 
(b) if a Company does not have an organizational identification number and later
obtains one, such Company will forthwith notify the Investor of such
organizational identification number, and
 
(c) no Company will change its type of organization, jurisdiction of
organization or other legal structure except as permitted by the Loan Agreement.
 
 
12

--------------------------------------------------------------------------------

 
7.2.  Covenants Concerning Collateral, Etc.  Each Company further covenants and
agrees with the Investor as follows:
 
(a) that portion of the Collateral consisting of tangible personal property, to
the extent not delivered to the Investor pursuant to Section 4 or delivered to
the Senior Lender, will be kept at those locations listed on the applicable
Security Questionnaire and, except in connection with the activities otherwise
permitted pursuant to Section 7.2(n), such Company will not remove the
Collateral from such locations, without providing at least 30 days prior written
notice to the Investor,
 
(b) except for Permitted Encumbrances, each Company is the sole and exclusive
owner of Collateral owned by it (including the Intellectual Property owned by
it) free from any right or claim of any other Person other than licenses to
Intellectual Property entered into in the ordinary course of business, or any
Lien, and such Company shall, at its own expense and in the exercise of its
reasonable business judgment, defend the same against claims and demands of
Persons claiming the same or any interests therein adverse to the Investor,
 
(c) no Company shall pledge, mortgage or create, or suffer to exist any Lien in
the Collateral in favor of any Person, other than Permitted Encumbrances, and no
Company shall permit any of the Collateral to be levied upon under any legal
process, other than such legal process as may be contested in good faith by such
Companies by appropriate proceedings and Permitted Encumbrances,
 
(d) no Company shall permit any Collateral to become an accession to any
property as to which the Investor does not have perfected security interest,
 
(e) no Company shall:  (i) file or authorize or permit to be filed in any
jurisdiction any financing statement relating to any of the Collateral naming
any secured party other than the Investor or other holder of a Permitted
Encumbrance; (ii) file or authorize or permit to be filed in the U.S. Patent and
Trademark Office any security agreement or assignment relating to any of the
Collateral naming any secured party or assignee other than the Investor or
Senior Lender; (iii) file or authorize or permit to be filed in the
U.S. Copyright Office any security agreement or assignment relating to any of
the Collateral naming any secured party or assignee other than the Investor or
Senior Lender; (iv) enter into any deposit account control agreement or
securities account control agreement, in favor of any party other than Senior
Lender or Lender; and (v) agree to comply with the instructions of any party
(other than Senior Lender or Investor) with respect to its uncertificated
securities as described in Section 8-106(c)(2) of the UCC,
 
(f) each Company, will, at its own expense, deliver and pledge to the Investor,
endorsed or accompanied by instruments of assignment or transfer satisfactory to
Investor, any instruments, documents and chattel paper which Investor may
specify,
 
(g) each Company will, at its own expense, take any action which the Investor
may reasonably request to create, preserve, perfect, extend, modify, terminate
or otherwise effect any security interest granted pursuant to this Agreement or
to enable the Investor to exercise or enforce any of its rights hereunder,
 
 
13

--------------------------------------------------------------------------------

 
(h) each Company, will, at its own expense, keep and stamp or otherwise mark any
of its documents, instruments and chattel paper and its books and records
relating to any of the Collateral in such manner as Investor may reasonably
require,
 
(i) each Company will, at its own expense, keep the Collateral in good order and
repair, and no Company will knowingly use any Collateral in violation of law or
any policy of insurance thereon or will knowingly permit anything to be done
that would be reasonably likely to impair the value of any Collateral or the
security intended to be afforded thereby,
 
(j) each Company will permit the Investor, or its designee, to inspect the
Collateral at any reasonable time, wherever located, upon reasonable advance
written notice to such Company (which advance written notice shall not be
required if an Event of Default has occurred and is continuing),
 
(k) each Company will, at its own expense, pay promptly when due all taxes,
assessments, governmental charges and levies upon the Collateral or incurred in
connection with the use or operation of such Collateral or incurred in
connection with this Agreement, subject to such Company’s right to contest such
taxes, assessments, charges, or levies in accordance with the Loan Agreement,
and subject further to the right of such Company to abandon or fail to maintain
any item of registered Intellectual Property (or any application for
registration of Intellectual Property) that it reasonably determines has no
material value to its business and would not reasonably be expected to have a
Material Adverse Effect.
 
(l) each Company will, at its own expense, continue to operate its business in
compliance, in all material respects, with all applicable provisions of the
federal Fair Labor Standards Act, as amended, and with all applicable provisions
of federal, state and local statutes and ordinances dealing with the control,
shipment, storage or disposal of hazardous materials or substances,
 
(m) each Company will, at its own expense, pay or reimburse Investor in the
amount of all expenses (including without limitation reasonable fees and
expenses of attorneys, experts and agents) incurred in any way in connection
with the exercise, defense or assertion of any rights or interest of Investor
hereunder, the enforcement of any provisions hereof, or the management,
preservation, use, operation, maintenance, collection, possession, disposition
or enforcement of any of the Collateral (all such expenses to be Obligations
hereunder), and
 
(n) no Company will sell or otherwise dispose, or offer to sell or otherwise
dispose, of the Collateral or any interest therein except for (i) sales of
inventory in the ordinary course of business and (ii) so long as no Event of
Default has occurred and is continuing, sales or other dispositions of
obsolescent items of equipment consistent with past practices and (iii) other
dispositions permitted by the Loan Agreement.
 
 
14

--------------------------------------------------------------------------------

 
(o) Each Company shall (or, as applicable, shall cause its licensees of
Trademarks to) (i) (1) continue to use each Trademark owned by it and included
in the Collateral in order to maintain such Trademark in full force and effect
with respect to each class of goods for which such Trademark is currently used,
free from any claim of abandonment for non-use, unless such Company determines
that the use, pursuit or maintenance of such Trademark is no longer desirable in
the conduct of such Company’s business and that the loss thereof could not
reasonably be expected to have a Material Adverse Effect, (2) maintain at least
the same standards of quality of products or services offered under such
Trademark as are currently maintained unless failure to do so could not
reasonably be expected to have a Material Adverse Effect, (3) shall use
commercially reasonable efforts to use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (4) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless Investor
shall obtain a perfected security interest in such other Trademark pursuant to
this Agreement and (ii) not knowingly do any act or knowingly omit to do any act
whereby (w) such Trademark (or any goodwill associated therewith) may become
destroyed, invalidated, impaired or harmed in any way, unless such Company
determines that the use, pursuit or maintenance of such Trademark is no longer
desirable in the conduct of such Company’s business and that the loss thereof
could not reasonably be expected to have a Material Adverse Effect, (x) any
Patent owned by it and included in the Collateral may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, unless such Company
determines that the use, pursuit or maintenance of such Patent is no longer
desirable in the conduct of such Company’s business and that the loss thereof
could not reasonably be expected to have a Material Adverse Effect, (y) any
portion of the Copyrights that is owned by it and included in the Collateral may
become invalidated, otherwise impaired or fall into the public domain, unless
such Company determines that the use, pursuit or maintenance of such Copyright
is no longer desirable in the conduct of such Company’s business and that the
loss thereof could not reasonably be expected to have a Material Adverse Effect,
or (z) allow any Trade Secret that is owned by it and included in the Collateral
to become publicly available or otherwise unprotectable, unless such Company
determines that the use, pursuit or maintenance of such Trade Secret is no
longer desirable in the conduct of such Company’s business and that the loss
thereof could not reasonably be expected to have a Material Adverse Effect.
 
(p) Each Company shall notify Investor promptly if it knows that any application
or registration relating to its material registered Intellectual Property may
become forfeited, misused, unenforceable, abandoned or dedicated to the public,
or of any adverse determination or development regarding the validity or
enforceability of such Company’s ownership of, interest in, right to use,
register, own or maintain any material registered Intellectual Property. Such
Company shall take all actions that are commercially reasonable to maintain and
pursue each application (and to obtain the relevant registration or recordation)
and to maintain each registration and recordation included in the material
registered Intellectual Property, unless such Company determines that the use,
pursuit or maintenance of such registration or recordation is no longer
desirable in the conduct of such Company’s business, and that the loss thereof
could not reasonably be expected to have a Material Adverse Effect.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 8
Insurance.

 
8.1.  Maintenance of Insurance.  Each Company will maintain with financially
sound and reputable insurers insurance with respect to its properties and
business against such casualties and contingencies as shall be in accordance
with general practices of businesses engaged in similar activities in similar
geographic areas.  Such insurance shall be in such minimum amounts that each
Company will not be deemed a co-insurer under applicable insurance laws,
regulations and policies and otherwise shall be in such amounts, contain such
terms, be in such forms and be for such periods as may be reasonably
satisfactory to the Investor.  In addition, all such insurance shall be payable
to the Investor as loss payee under a “standard” or “New York” loss payee clause
(subject to the terms of the DLL Intercreditor Agreement).  Without limiting the
foregoing, each Company will (i) keep all of its physical property insured with
casualty or physical hazard insurance on an “all risks” basis, with broad form
flood and earthquake coverages and electronic data processing coverage, with a
full replacement cost endorsement and an “agreed amount” clause in an amount
equal to 100% of the full replacement cost of such property, (ii) maintain all
such workers’ compensation or similar insurance as may be required by law and
(iii) maintain, in amounts and with deductibles equal to those generally
maintained by businesses engaged in similar activities in similar geographic
areas, general public liability insurance against claims of bodily injury, death
or property damage occurring, on, in or about the properties of such Company;
business interruption insurance; and product liability insurance.
 
8.2.  Insurance Proceeds.  The proceeds of any casualty insurance in respect of
any casualty loss of any of the Collateral shall, subject to the rights, if any,
of other parties with an interest having priority in the property covered
thereby:  (i) so long as no Default or Event of Default has occurred and is
continuing and to the extent that the amount of such proceeds is less than
$500,000, be disbursed to the applicable Company for direct application by such
Company solely to the repair or replacement of such Company’s property so
damaged or destroyed, (ii) in all other circumstances, be held by the Investor
as cash collateral for the Obligations.  The Investor may, at its sole option,
disburse from time to time all or any part of such proceeds so held as cash
collateral, upon such terms and conditions as the Investor may reasonably
prescribe, for direct application by such Company solely to the repair or
replacement of such Company’s property so damaged or destroyed, or the Investor
may apply all or any part of such proceeds to the Obligations.  For the
avoidance of doubt, references to the proceeds of casualty insurance under this
Section 8.2 shall not include the proceeds of any keyman life insurance of any
Company assigned to the Investor under Section 8.12 of the Loan Agreement, all
of which shall be paid directly to the Investor.
 
8.3.  Continuation of Insurance.  All policies of insurance shall
provide:  (i) for at least 30 days prior written cancellation notice to the
Investor for any cancellation unrelated to the payment of premiums and (ii) for
at least 10 days prior written cancellation relating to the failure to pay
premiums. In the event of failure by any Company to provide and maintain
insurance as herein provided within ten (10) days’ following such Company’s
receipt of written notice of such failure from the Investor, the Investor may,
at its option, provide such insurance and charge the amount thereof to such
Company.  Each Company shall, upon the request of the Investor, furnish the
Investor with certificates of insurance and copies of endorsements evidencing
compliance with the foregoing insurance provision.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 9
Collateral Protection Expenses; Preservation of Collateral.

 
9.1.  Expenses Incurred by Investor.  In the Investor’s discretion, upon notice
to the Company, if any Company fails to do so, the Investor may discharge taxes
and other encumbrances at any time levied or placed on any of the Collateral,
make repairs thereto and pay any necessary filing fees or insurance
premiums.  Each Company agrees to reimburse the Investor on demand for all
expenditures so made.  The Investor shall have no obligation to any Company to
make any such expenditures, nor shall the making thereof be construed as a
waiver or cure any Default or Event of Default.
 
9.2.  Investor’s Obligations and Duties.  Anything herein to the contrary
notwithstanding, each Company shall remain obligated and liable under each
contract or agreement comprised in the Collateral to be observed or performed by
such Company thereunder.  The Investor shall not have any obligation or
liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Investor of any payment relating to any of
the Collateral, nor shall the Investor be obligated in any manner to perform any
of the obligations of any Company under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Investor in respect of the Collateral or as to the sufficiency
of any performance by any party under any such contract or agreement, to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to the Investor or to
which the Investor may be entitled at any time or times.  The Investor’s sole
duty with respect to the custody, safe keeping and physical preservation of the
Collateral in its possession, under § 9-207 of the Uniform Commercial Code of
the State or otherwise, shall be to deal with such Collateral in the same manner
as the Investor deals with similar property for its own account.
 

 
SECTION 10
Securities and Deposits.

 
The Investor may at any time following and during the continuance of an Event of
Default, at its option, transfer to itself or any nominee any securities
constituting Collateral, receive any income thereon and hold such income as
additional Collateral or apply it to the Obligations.  Whether or not any
Obligations are due, the Investor may following and during the continuance of an
Event of Default demand, sue for, collect, or make any settlement or compromise
which it deems desirable with respect to the Collateral.  Regardless of the
adequacy of Collateral or any other security for the Obligations, any deposits
or other sums at any time credited by or due from the Investor to any Company
may at any time be applied to or set off against any of the Obligations then due
and owing.
 

 
SECTION 11
Notification to Account Debtors and Other Persons Obligated on Collateral. 

 
If an Event of Default shall have occurred and be continuing, each Company
shall, at the request and option of the Investor, notify account debtors and
other Persons obligated on any of the Collateral of the security interest of the
Investor in any account, chattel paper, general intangible, instrument or other
Collateral and that payment thereof is to be made directly to the Investor or to
any financial institution designated by the Investor as the Investor’s agent
therefor, and the Investor may itself, if an Event of Default shall have
occurred and be continuing, without notice to or demand upon any Company, so
notify account debtors and other Persons obligated on Collateral.  Subject to
the DLL Intercreditor Agreement, after the making of such a request or the
giving of any such notification, each Company shall hold any proceeds of
collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by such Company as trustee for the Investor without
commingling the same with other funds of such Company and shall turn the same
over to the Investor in the identical form received, together with any necessary
endorsements or assignments.  The Investor shall apply the proceeds of
collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by the Investor to the Obligations, such proceeds to
be immediately credited after final payment in cash or other immediately
available funds of the items giving rise to them.
 
 
17

--------------------------------------------------------------------------------

 

 
SECTION 12
Power of Attorney.

 
12.1.  Appointment and Powers of Investor.  Each Company hereby irrevocably
constitutes and appoints the Investor and any officer or agent thereof, with
full power of substitution, as its true and lawful attorneys-in-fact with full
irrevocable power and authority in the place and stead of such Company or in the
Investor’s own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or useful to accomplish the
purposes set forth in paragraphs (a) and (b) below hereby gives said attorneys
the power and right, on behalf of such Company, without notice to or assent by
such Company, to do the following:
 
(a) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State and as fully and
completely as though the Investor were the absolute owner thereof for all
purposes, and to do, at such Company’s expense, at any time, or from time to
time, all acts and things which the Investor deems necessary or useful to
protect, preserve or realize upon the Collateral and the Investor’s security
interest therein, in order to effect the intent of this Agreement, all no less
fully and effectively as such Company might do, including, without limitation,
(i) the filing and prosecuting of registration and transfer applications with
the appropriate federal, state or local agencies or authorities with respect to
Trademarks, Copyrights, Patents and applicable Ancillary IP Rights, (ii) upon
written notice to such Company, the exercise of voting rights with respect to
voting securities, which rights may be exercised, if the Investor so elects,
with a view to causing the liquidation of assets of the issuer of any such
securities and (iii) the execution, delivery and recording, in connection with
any sale or other disposition of any Collateral, of the endorsements,
assignments or other instruments of conveyance or transfer with respect to such
Collateral; and
 
(b) to the extent that such Company’s authorization given in Section 3 is not
sufficient, to file such financing statements with respect hereto, with or
without such Company’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Investor may deem appropriate and
to execute in such Company’s name such financing statements and amendments
thereto and continuation statements which may require such Company’s signature.
 
 
18

--------------------------------------------------------------------------------

 
12.2.  Ratification by Company.  To the extent permitted by law, each Company
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof.  This power of attorney is a power coupled with an interest and
is irrevocable.
 
12.3.  No Duty on Investor.  The powers conferred on the Investor hereunder are
solely to protect its interests in the Collateral and shall not impose any duty
upon it to exercise any such powers.  The Investor shall be accountable only for
the amounts that it actually receives as a result of the exercise of such
powers, and each Company agrees to hold harmless and indemnify Investor and its
officers, directors, employees or agents from and against any and all claims,
losses and liabilities arising out of or resulting from the Agreement (including
without limitation enforcement of this Agreement) or Investor’s interest in the
Collateral, except for claims, losses or liabilities arising or resulting sole
from the Investor’s own gross negligence or willful misconduct.
 

 
SECTION 13
Rights and Remedies.

 
13.1.  Exercise of Rights and Remedies.  If an Event of Default shall have
occurred and be continuing, the Investor, without any other notice to or demand
upon any Company, shall have in any jurisdiction in which enforcement hereof is
sought, in addition to all other rights and remedies, the rights and remedies of
a secured party under the Uniform Commercial Code of the State and any
additional rights and remedies as may be provided to a secured party in any
jurisdiction in which Collateral is located, including, without limitation, the
right to take possession of the Collateral in accordance with the provisions of
the Uniform Commercial Code, and for that purpose the Investor may, so far as
any Company can give authority therefor, enter upon any premises on which the
Collateral may be situated and remove the same therefrom in accordance with the
provisions of the Uniform Commercial Code.  The Investor may in its discretion
require any Company to assemble all or any part of the Collateral at such
location or locations within the jurisdiction(s) of any Company’s principal
office(s) or at such other locations as the Investor may reasonably
designate.  Unless the Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, the Investor
shall give to any Company at least (10) ten Business Days prior written notice
of the time and place of any public sale of Collateral or of the time after
which any private sale or any other intended disposition is to be made.  Each
Company hereby acknowledges that (10) ten Business Days prior written notice of
such sale or sales shall be reasonable notice.  In addition, each Company waives
any and all rights that it may have to a judicial hearing in advance of the
enforcement of any of the Investor’s rights and remedies hereunder, including,
without limitation, its right following and during the continuation of an Event
of Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto provided that such rights and remedies
are exercised in accordance with the Uniform Commercial Code.  In addition, the
Investor may take actions specified in Sections 13.2, 13.3 and 13.5 hereof after
the occurrence and during the continuance of an Event of Default, but not prior
thereto or after an Event of Default has been waived in writing by the Investor.
 
13.2.  Exercise of Rights and Remedies with Respect to Securities.  Upon the
occurrence and during the continuation of an Event of Default:
 
 
19

--------------------------------------------------------------------------------

 
(a) Investor may transfer or cause to be transferred any of the pledged
Securities into its own or a nominee’s or nominees’ names.
 
(b) Investor shall be entitled to receive and apply in payment of the
Obligations any cash dividends, interest or other payment on the pledged
Securities.
 
(c) Investor shall be entitled to exercise in Investor’s discretion all voting
rights, if any, pertaining thereto and in connection therewith and at the
written request of Investor, any Company shall execute any appropriate dividend,
payment or brokerage orders or proxies.
 
(d) Any Company shall take any action necessary or required or requested by
Investor, in order to allow Investor fully to enforce the pledge of the
Securities hereunder and realize thereon to the fullest possible extent,
including but not limited to the filing of any claims with any court, liquidator
or trustee, custodian, receiver or other like Person.
 
(e) Investor shall have all the rights and remedies granted or available to it
hereunder, under the Uniform Commercial Code as in effect from time to time in
Pennsylvania, under any other statute or the common law, or under any of the
Loan Documents, including the right to sell the pledged Securities or any
portion thereof at one or more public or private sales upon ten (10) days’
written notice and to bid thereat or purchase any part or all thereof in its own
or a nominee’s or nominees’ names,  free and clear of any equity of redemption;
and to apply the net proceeds of the sale, after deduction for any expenses of
sale,  including the payment of all Investor’s reasonable attorneys’ fees in
connection with the Obligations and the sale, to the payment of the Obligations
in any manner or order which Investor in its sole discretion may elect, without
further notice to or consent of any Company and without regard to any equitable
principles of marshalling or other like equitable doctrines.
 
13.3.  Exercise of Rights and Remedies with Respect to Intellectual
Property.  Upon the occurrence and during the continuation of an Event of
Default:
 
(a) The Investor may (but is not obligated to) transfer any or all Intellectual
Property registered in the name of any Company at the United States Patent and
Trademark Office and/or Copyright Office into the name of the Investor or any
designee or any purchaser of any Collateral.
 
(b) Each Company hereby grants to Investor a royalty free nonexclusive license
to use, apply, and affix any Trademark, tradename, logo, or the like in which
such Company now or hereafter has rights, such license being with respect to
Investor’s exercise of the rights hereunder, including, without limitation, in
connection with any completion of the manufacture of any inventory or sale or
other disposition of inventory.
 
13.4.  Standards for Exercising Rights and Remedies.  To the extent that
applicable law imposes duties on the Investor to exercise remedies in a
commercially reasonable manner, each Company acknowledges and agrees that it is
not commercially unreasonable for the Investor:
 
 
20

--------------------------------------------------------------------------------

 
(a) to fail to incur expenses reasonably deemed significant by the Investor to
prepare Collateral for disposition or otherwise to fail to complete raw material
or work in process into finished goods or other finished products for
disposition,
 
(b) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of,
 
(c) to fail to exercise collection remedies against account debtors or other
Persons obligated on Collateral or to fail to remove Liens on or any adverse
claims against Collateral,
 
(d) to exercise collection remedies against account debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists,
 
(e) to advertise dispositions of Collateral through publications or media of
general circulation, whether or not the Collateral is of a specialized nature,
 
(f) to contact other Persons, whether or not in the same business as any
Company, for expressions of interest in acquiring all or any portion of the
Collateral,
 
(g) to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature,
 
(h) to dispose of Collateral by utilizing Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets,
 
(i) to dispose of assets in wholesale rather than retail markets,
 
(j) to disclaim disposition warranties,
 
(k) to purchase insurance or credit enhancements to insure the Investor against
risks of loss, collection or disposition of Collateral or to provide to the
Investor a guaranteed return from the collection or disposition of Collateral,
or
 
(l) to the extent deemed appropriate by the Investor, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Investor in the collection or disposition of any of the Collateral.
 
Each Company acknowledges that the purpose of this Section 13.4 is to provide
non-exhaustive indications of what actions or omissions by the Investor would
fulfill the Investor’s duties under the Uniform Commercial Code of the State or
any other relevant jurisdiction in the Investor’s exercise of remedies against
the Collateral and that other actions or omissions by the Investor shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section 13.4.  Without limitation upon the foregoing, nothing contained
in this Section 13.4 shall be construed to grant any rights to any Company or to
impose any duties on the Investor that would not have been granted or imposed by
this Agreement or by applicable law in the absence of this Section 13.4.
 
 
21

--------------------------------------------------------------------------------

 
13.5.  Sale of Securities.
 
(a) The Companies recognize that Investor may be unable to effect a sale to the
public of all or part of the Securities by reason of certain prohibitions or
restrictions in the federal or state securities laws and regulations (herein
collectively called the “Securities Laws”), or the provisions of other federal
and state laws, regulations or rulings, but may be compelled to resort to one or
more sales to a restricted group of purchasers who will be required to agree to
acquire the Securities for their own account, for investment and not with a view
to the further distribution or resale thereof without restriction.  The
Companies agree that any sale(s) so made may be at prices and on other terms
less favorable to the Companies than if the Securities were sold to the public,
and that Investor has no obligation to delay sale of the Securities for
period(s) of time necessary to permit the issuer thereof to register the
Securities for sale to the public under any of the Securities Laws.  The
Companies agree that negotiated sales whether for cash or credit made under the
foregoing circumstances shall not be deemed for that reason not to have been
made in a commercially reasonable manner.  The Companies shall cooperate with
Investor and shall satisfy any requirements under the Securities Laws applicable
to the sale or transfer of the Securities by Investor.
 
(b) In connection with any sale or disposition of the Collateral, Investor is
authorized to comply with any limitation or restriction as it may be advised by
its counsel is necessary in order to avoid any violation of applicable law or to
obtain any required approval of the purchaser(s) by any governmental regulatory
body or officer and it is agreed that such compliance shall not result in such
sale being considered not to have been made in a commercially reasonable manner
nor shall Investor be liable or accountable by reason of the fact that the
proceeds obtained at such sale(s) are less than might otherwise have been
obtained.
 
(c) Investor may elect to obtain the advice of any independent nationally-known
investment banking firm, which is a member firm of the New York Stock Exchange,
with respect to the method and manner of sale or other disposition of any of the
Collateral, the best price reasonably obtainable therefor, the consideration of
cash and/or credit terms, or any other details concerning such sale or
disposition.  Investor, in its sole discretion, may elect to sell on such credit
terms which it deems reasonable.
 

 
SECTION 14
No Waiver by Investor, etc.

 
The Investor shall not be deemed to have waived any of its rights and remedies
in respect of the Obligations or the Collateral unless such waiver shall be in
writing and signed by the Investor.  No delay or omission on the part of the
Investor in exercising any right or remedy shall operate as a waiver of such
right or remedy or any other right or remedy.  A waiver on any one occasion
shall not be construed as a bar to or waiver of any right or remedy on any
future occasion.  All rights and remedies of the Investor with respect to the
Obligations or the Collateral, whether evidenced hereby or by any other
instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or at such times as the
Investor deems expedient.
 
 
22

--------------------------------------------------------------------------------

 

 
SECTION 15
Suretyship Waivers by Companies.

 
Each Company waives demand, notice, protest, notice of acceptance of this
Agreement, notice of loans made, credit extended, Collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description.  With respect to both the Obligations and the
Collateral, each Company assents to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of or
failure to perfect any security interest in any Collateral, to the addition or
release of any Person primarily or secondarily liable, to the acceptance of
partial payment thereon and the settlement, compromising or adjusting of any
thereof, all in such manner and at such time or times as the Investor may deem
advisable.  The Investor shall have no duty as to the collection or protection
of the Collateral or any income therefrom, the preservation of rights against
prior parties, or the preservation of any rights pertaining thereto beyond the
safe custody thereof as set forth in Section 9.2.  The Company further waives
any and all other suretyship defenses.
 

 
SECTION 16
Marshalling.

 
The Investor shall not be required to marshal any present or future collateral
security (including but not limited to the Collateral) for, or other assurances
of payment of, the Obligations or any of them or to resort to such collateral
security or other assurances of payment in any particular order, and all of its
rights and remedies hereunder and in respect of such collateral security and
other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising.  To the extent that it
lawfully may, each Company hereby agrees that it will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of the Investor’s rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, each Company hereby irrevocably waives the benefits
of all such laws.
 

 
SECTION 17
Proceeds of Dispositions; Expenses.

 
Each Company shall pay to the Investor on demand any and all expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by the Investor
in protecting, preserving or enforcing the Investor’s rights and remedies under
or in respect of any of the Obligations or any of the Collateral.  After
deducting all of said expenses, the residue of any proceeds of collection or
sale or other disposition of Collateral shall, to the extent actually received
in cash, be applied to the payment of the Obligations in such order or
preference as the Investor may determine or in such order or preference as is
provided in the Facilities Agreement, proper allowance and provision being made
for any Obligations not then due.  Upon the final payment and satisfaction in
full of all of the Obligations and after making any payments required by
Sections 9- 608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the
State, any excess shall be returned to the Companies.  In the absence of final
payment and satisfaction in full of all of the Obligations, the Companies shall
remain liable for any deficiency.
 
 
23

--------------------------------------------------------------------------------

 

 
SECTION 18
Overdue Amounts.

 
Until paid in full in cash, all amounts due and payable by the Companies
hereunder shall be a debt secured by the Collateral and shall bear, whether
before or after judgment, interest at the rate of interest for overdue principal
set forth in the Loan Agreement.
 

 
SECTION 19
Governing Law.

 
THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT AND SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE.
 

 
SECTION 20
Consent to Jurisdiction and Service of Process.

 
The Companies agree that any action or claim arising out of any dispute in
connection with this Agreement, any rights or obligations hereunder or the
performance or enforcement of such rights or obligations may be brought in the
courts of the State or any federal court sitting therein and consents to the
non-exclusive jurisdiction of such court and to service of process in any such
suit being made upon the Company by regular or certified mail at the address
specified in Section 22.  Each Company hereby waives any objection that it may
now or hereafter have to the venue of any such suit or any such court or that
such suit is brought in an inconvenient court.  Notwithstanding the foregoing,
each Company agrees that any action brought by such Company shall be commenced
and maintained only in a court in the federal judicial district or county in
which the Investor has its principal place of business in the State.
 

 
SECTION 21
Waiver of Jury Trial.

 
EACH COMPANY AND INVESTOR WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OR ENFORCEMENT OF ANY
SUCH RIGHTS OR OBLIGATIONS.  Except as prohibited by law, each Company waives
any right which it may have to claim or recover in any litigation referred to in
the preceding sentence any special, exemplary, punitive or consequential damages
or any damages other than, or in addition to, actual damages.  Each Company
(i) certifies that neither the Investor nor any representative, agent or
attorney of the Investor has represented, expressly or otherwise, that the
Investor would not, in the event of litigation, seek to enforce the foregoing
waivers or other waivers contained in this Agreement and (ii) acknowledges that,
in entering into the Facilities Agreement and the other Loan Documents to which
the Investor is a party, the Investor is relying upon, among other things, the
waivers and certifications contained in this Section 21.
 

 
SECTION 22
Security Notice.

 
Except as otherwise provided herein, all notices, requests and demands to or
upon a party hereto, to be effective, shall be in writing and deemed to have
been sufficiently given, subject to the further provisions of this Section 22,
for all purposes when presented personally to such party or sent via facsimile
or by certified or registered mail, return receipt requested, with proper
postage prepaid, or any national overnight delivery service, with proper charges
prepaid, to such party at its address set forth below:
 
 
24

--------------------------------------------------------------------------------

 
(a) The Companies:
 
Emtec, Inc.
100 Matsonford Road
Two Radnor Corporate Center
Suite 420
Radnor, PA 19087
Fax No:  (484) 654-2539
Attention:  Gregory Chandler


with a required copy to:


Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104-2808
Fax No:  (215) 994-2222
 
Attention:  Gary L. Green, Esquire and Stephen M. Leitzell, Esquire



(b) The Investor:
 
NewSpring SBIC Mezzanine Capital II, L.P.
Radnor Financial Center
555 Lancaster Avenue, Suite 520
Radnor, PA  19087
Fax: (610) 567-2388
Attention:  Steven Hobman
 
with a required copy to:
 
Pepper Hamilton LLP
400 Berwyn Park
899 Cassatt Road
Berwyn, Pennsylvania 19312
Fax: (610) 640-7835
Attention: Christopher S. Miller, Esquire
 
Such notice shall be deemed to be received (i) when delivered if delivered
personally, or sent via facsimile, (ii) the next business day after the date
sent if sent by a national overnight delivery service, or (iii) three (3)
business days after the date mailed if mailed by certified or registered
mail.  Any notice of any change in such address shall also be given in the
manner set forth above.  Whenever the giving of notice is required, the giving
of such notice may be waived in writing by the party entitled to receive such
notice.
 
 
25

--------------------------------------------------------------------------------

 

 
SECTION 23
Counterparts.

 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and shall be binding upon all parties, their successors
and assigns, and all of which taken together shall constitute on and the same
agreement.
 

 
SECTION 24
Successors and Assigns.

 
This Agreement shall be binding upon and shall inure to the benefit of the
successors or assigns of the Companies and the Investor and shall constitute a
continuing agreement, applying to all future as well as existing transactions
between the Companies and the Investor, or their successors and assigns.
 

 
SECTION 25
Termination and Release.

 
(a) Emtec shall give notice to Investor at least two (2) Business Days (but no
more than fifteen (15) Business Days) prior to payment in full of all the
Obligations (other than:  (i) wholly contingent indemnification obligations not
then due and (ii) Obligations in connection with the Warrant (“Warrant
Obligations”)).  This Agreement shall terminate and the security interests
granted hereby shall be automatically released when all the Obligations (other
than:  (i) wholly contingent indemnification obligations not then due and (ii)
Warrant Obligations) have been indefeasibly paid in full and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Investor and each Company hereunder shall terminate, all without delivery
of any instrument or any further action by any party, and all rights to the
Collateral shall revert to the Companies; provided, however, that if prior to or
simultaneously with such payment in full of the Obligations (other than:  (i)
wholly contingent indemnification obligations not then due and (ii) Warrant
Obligations) the Investor delivers to Emtec a Repurchase Notice under Section 9
of the Warrant, then, this Agreement shall not terminate, the Warrant
Obligations shall not be automatically released, and all rights to the
Collateral shall not revert to the Companies, until payment in full of the
Warrant Obligations. At the request and sole expense of any Company following
any such termination, the Investor shall deliver to such Company any Collateral
held by the Investor hereunder, and execute and deliver to such Company such
documents as such Company shall reasonably request to evidence such termination.
 
(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Company in a transaction permitted by the Loan Agreement, then the Lien
created pursuant to this Agreement in such Collateral shall be released, and the
Investor, at the request and sole expense of such Company, shall execute and
deliver to such Company all releases and other documents necessary for the
release of the Liens created hereby on such Collateral; provided that such
Company shall provide to the Investor evidence of such transaction's compliance
with the Loan Agreement and the other Loan Documents as the Investor shall
reasonably request. At the request and sole expense of Emtec, a Company shall be
released from its obligations hereunder in the event that all the Securities of
such Company are sold, transferred or otherwise disposed of in a transaction
permitted by the Loan Agreement; provided that Emtec shall have delivered to the
Investor, at least ten (10) Business Days (or such shorter period reasonably
acceptable to the Investor) prior to the date of the proposed release, a written
request for release identifying the relevant Company and the terms of the sale
or other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by Emtec stating
that such transaction is in compliance with the Loan Agreement and the other
Loan Documents.
 
 
26

--------------------------------------------------------------------------------

 

 
SECTION 26
Miscellaneous.

 
The headings of each section of this Agreement are for convenience only and
shall not define or limit the provisions thereof.  This Agreement and all rights
and obligations hereunder shall be binding upon the Companies and their
successors and assigns, and shall inure to the benefit of the Investor and its
successors and assigns.  If any term of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity of all other terms hereof shall
in no way be affected thereby, and this Agreement shall be construed and be
enforceable as if such invalid, illegal or unenforceable term had not been
included herein.  The Companies acknowledge receipt of a copy of this Agreement.
 

 
SECTION 27
Intercreditor Matters.

 
Notwithstanding anything herein to the contrary:
 
(a) In the event of any conflict between the terms of the DLL Intercreditor
Agreement and this Agreement, the terms of the DLL Intercreditor Agreement shall
govern and control.  Notwithstanding any other provision of this Agreement, the
exercise of any right or remedy by Investor hereunder is subject to the
provisions of the DLL Intercreditor Agreement.
 
(b) At all times that the DLL Intercreditor Agreement is in effect, any
obligation of any Company in this Agreement that requires (or any representation
or warranty hereunder to the extent that it would have the effect of requiring)
delivery of Collateral (as defined herein) to, or the possession of control of
Collateral by, the Investor shall be deemed complied with (or, in the case of
any representation or warranty made hereunder, shall be deemed to be true) if
such delivery of Collateral is made to, or such possession, or control of
Collateral is by, the Senior Lender.
 


 
Signature Page Follows
 
 
27

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Companies have caused this Agreement to be duly executed
as of the date first above written.
 
EMTEC, INC., a Delaware corporation


By: ______________________________
Name:
Title:


EMTEC, INC., a New Jersey corporation


By:______________________________
Name:
Title:


EMTEC INFRASTRUCTURE SERVICES CORPORATION


By:______________________________
Name:
Title:


EMTEC VIASUB, LLC


By:______________________________
Name:
Title:


EMTEC GLOBAL SERVICES, LLC


By:______________________________
Name:
Title:


KOAN-IT (US) CORP.


By:______________________________
Name:
Title:


EMTEC FEDERAL, INC.


By:______________________________
Name:
Title:
 
Signature Page to Security Agreement
 
 

--------------------------------------------------------------------------------

 
eBUSINESS APPLICATIONS SOLUTIONS, INC.


By:______________________________
Name:
Title:


LUCEO, INC.


By:______________________________
Name:
Title:


AVEEVA, INC.


By:______________________________
Name:
Title:


SECURE DATA, INC.


By:______________________________
Name:
Title:


COVELIX, INC.


By:______________________________
Name:
Title:


DINERO SOLUTIONS, LLC


By:______________________________
Name:
Title:


GNUCO, LLC


By:______________________________
Name:
Title:


Signature Page to Security Agreement

 
 

--------------------------------------------------------------------------------

 
NEWSPRING SBIC MEZZANINE CAPITAL II, L.P.
 
By:  NSM SBIC II GP, L.P.
Its General Partner
 
By:  NSM SBIC II GP, LLC
Its General Partner
 
By:________________________________
Steven D. Hobman
President
 
 
Signature Page to Security Agreement
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
SECURITY AGREEMENT QUESTIONNAIRES
 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
SECURITIES
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3
 
ACCOUNT DEBTORS COVERED BY THE FEDERAL ASSIGNMENT OF CLAIMS ACT
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4
 
FINANCING STATEMENT JURISDICTIONS
 